

117 HRES 180 IH: Expressing the sense of the House of Representatives that it is the duty of the Federal Government to dramatically expand and strengthen the care economy.
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 180IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Bowman (for himself, Ms. Bush, Ms. Clarke of New York, Ms. Jayapal, Ms. Meng, Ms. Ocasio-Cortez, Ms. Pressley, Ms. Williams of Georgia, Mrs. Watson Coleman, Mr. Carson, Ms. Norton, Ms. Tlaib, Mrs. Dingell, Mr. García of Illinois, Ms. Jacobs of California, Ms. Velázquez, Mr. Khanna, Ms. Lee of California, Mr. Jones, Mr. Espaillat, Mr. Brendan F. Boyle of Pennsylvania, Mr. Thompson of Mississippi, Mr. Hastings, Ms. Omar, Mr. Pocan, Mr. San Nicolas, Mr. Cohen, Mr. Nadler, Mr. Blumenauer, Ms. Schakowsky, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Financial Services, Agriculture, the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that it is the duty of the Federal Government to dramatically expand and strengthen the care economy.Whereas the preamble of the Constitution of the United States cites the duty to promote the general Welfare, establishing care for the people of the United States as one of the pillars of our system of government;Whereas, even before the novel coronavirus disease 2019 (COVID–19) pandemic and the recession it triggered—(1)the United States was experiencing profound crises of care and well-being; and(2)critical public services and programs in the United States were underresourced or nonexistent;Whereas we are interdependent and, at various stages of life, everyone will give or receive care;Whereas care work makes all other work possible, and the economy of the United States cannot thrive without a healthy and robust foundation of care for all people;Whereas over 3,700,000 children are born every year in the United States, and about 10,000 people in the United States reach retirement age each day;Whereas nearly 20,000,000 adults in the United States have long-term care needs arising from old age or a disability;Whereas, in 2019, more than 1 out of 5 adults in the United States had been an unpaid caregiver for an adult family member or friend, or for a child with disabilities, in the preceding 12 months;Whereas 60 percent of unpaid caregivers worked for pay outside the home, and most were women;Whereas over 3,000,000 children and young people in the United States had also been caregivers for adults;Whereas, in 2019, women in the United States spent an average of nearly 4 hours per day on unpaid care work and housework, 57 percent more hours than men;Whereas just as our country’s physical infrastructure is crumbling, the Federal and State programs constituting our care infrastructure are an outdated patchwork, and quality care is inaccessible for millions of people in the United States;Whereas the United States does not guarantee paid time off to give and receive care, and is the only industrialized country in the world without a national paid family and medical leave program; Whereas, in 2018, only 17 percent of the United States workforce had access to paid family leave through their employer;Whereas the median cost of a private room in a nursing home facility is $105,850 per year;Whereas childcare is the highest household expense for families in much of the United States, and public childcare assistance is limited;Whereas Medicaid—(1)covers long-term care needs, but with strict income and asset eligibility requirements; and(2)has an institutional bias, requiring State programs to cover care in congregate facilities, while home and community-based services are optional and limited;Whereas Medicare generally does not cover long-term services and supports;Whereas only 7 percent individuals in the United States aged 50 or older are covered by private long-term care insurance, which is often prohibitively expensive;Whereas, in 2019, nearly 30,000,000 people, including 4,400,000 children, did not have health insurance in the United States, over half of them people of color, and tens of millions more people were underinsured;Whereas the median annual pay of childcare and home care workers is $25,510 and $17,200, respectively, leading to high turnover and reliance on public assistance;Whereas childcare workers are 95 percent women, and home care workers are 87 percent women, both disproportionately people of color and immigrants;Whereas, in 2020, according to the Bureau of Labor Statistics, 8 percent of health care support workers and 3.6 percent of personal care and service workers were members of unions;Whereas these conditions have historical roots, as—(1)in the decades following the abolition of slavery in the United States, Black people primarily worked as domestic and agricultural laborers; and(2)during the New Deal-era, domestic and agricultural workers were excluded from social programs and labor protections, particularly those created by—(A)the Social Security Act (42 U.S.C. 301 et seq.);(B)the National Labor Relations Act (29 U.S.C. 151 et seq.); and(C)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);Whereas the COVID–19 pandemic has underscored that frontline work, including direct care, childcare, nursing, health care, public and community health, mental health, domestic, social assistance, education, service, retail, delivery, food, restaurant, agricultural, and other work, is essential to the functioning and flourishing of the United States, and to the care of all people;Whereas, during the COVID–19 pandemic, it has been necessary for frontline workers to engage in numerous strikes and work stoppages to obtain safe workplaces, personal protective equipment, the right to shelter in place, and other basic protections;Whereas domestic workers, mostly from the global South, were the most common victims of labor trafficking reported in the United States between 2007 and 2017;Whereas care and domestic workers who are migrants or immigrants are especially likely to face wage theft, abuse, and other forms of exploitation; Whereas hospitals in the United States are understaffed, and most of the country does not require minimum nurse-to-patient ratios that save lives;Whereas health care and social assistance workers suffer from the highest rates of injuries due to workplace violence;Whereas the closure of rural hospitals is accelerating, and 135 rural hospitals have closed since 2010;Whereas Black, Latino, and Indigenous people have all been more than twice as likely to die of COVID–19 than White people;Whereas adults receiving long-term care in institutional settings represent less than 1 percent of the United States population, but account for more than one-third of COVID–19 deaths in the United States as of the date of introduction of this resolution;Whereas the decision of the Supreme Court of the United States in Olmstead v. L.C., 527 U.S. 581 (1999), established the right of people with disabilities to be independent and supported in their homes and communities;Whereas lack of access to technology and broadband internet among people of color, low-income and rural communities, older adults, and people with disabilities has negatively impacted the well-being of those people, particularly during the COVID–19 pandemic;Whereas, on any given night in 2019, well over 550,000 people were unhoused in the United States;Whereas, in 2019, in the United States, 1 in 7 children, more than 1 in 4 Black children, and more than 1 in 5 Latino and Indigenous children lived in poverty;Whereas youth suicide rates are rising, and suicide attempts by Black adolescents increased by 73 percent between 1991 and 2017;Whereas the Federal Head Start program reaches only 36 percent of eligible low-income children, and Early Head Start reaches only 11 percent;Whereas 14,000,000 students attend schools with a police officer but no counselor, nurse, psychologist, or social worker;Whereas mental health professionals, such as school psychologists and counselors, are best equipped to maintain school safety without pushing children into the school-to-prison pipeline;Whereas nearly 1 in 4 students, or up to 3,000,000 students, has been missing from school during the COVID–19 pandemic, and will need additional support both in and outside of school to accelerate learning;Whereas the youth mental health crisis has been exacerbated by the climate crisis, and has worsened due to the COVID–19 pandemic and economic collapse;Whereas Black, Brown, Indigenous, and low-income communities have borne the brunt of health impacts arising from fossil fuel use, industrial pollution, and crumbling infrastructure;Whereas, increasingly, climate disasters and extreme weather events are leaving behind communities suffering from widespread trauma and in need of mental health care;Whereas nurses, care and social assistance workers, and educators—(1)have been first responders during climate disasters and extreme weather events;(2)are essential for responding to other forms of environmental harm; and(3)have taken grave personal risks to help the people they serve;Whereas worsening climate impacts will make care work more necessary and care more difficult to administer, disproportionately impacting children, older adults, and people with disabilities, who risk being separated from their regular care workers and caregivers;Whereas, despite the prevalence of low wages and difficult conditions, direct care jobs, including home care, residential care, and nursing assistant jobs, are already among the fastest growing in the United States and represent the largest occupational group in the country;Whereas communities devastated by deindustrialization and disinvestment are particularly reliant on care and social assistance work for employment;Whereas many care, social assistance, and education jobs are relatively low-carbon occupations, and can quickly become green jobs as certain physical infrastructures de­car­bon­ize, especially transit systems, health care facilities, and public buildings;Whereas a robust care workforce will also be required to support a just transition to a healthy, zero-carbon economy, as other workers shift to new industries, move across the country, and develop new care needs;Whereas the multiple crises now facing the United States require not only unprecedented investments in physical infrastructure, but also similarly sized investments in social infrastructure, including care infrastructure;Whereas public investment in care work supports care workers’ increased economic activity, creating additional jobs throughout the economy;Whereas we have a historic opportunity to finally build care infrastructure that is equitable and inclusive, and one in which all people can thrive, prosper, weather future disruptions, and age with dignity in their own homes and communities; andWhereas in the context of addressing and defeating the COVID–19 pandemic, economic crisis, systemic racism, and climate change, and taking seriously the mandate to promote the general Welfare, bold investments in care can anchor the rebirth of our country: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the duty of the Federal Government to dramatically expand and strengthen the care economy, healing and supporting the country as we emerge from the COVID–19 pandemic and face the challenges of the 21st century and beyond;(2)the obligation described in paragraph (1) can only be met with far-reaching public investments, designed to achieve the goals of—(A)repairing the wrongs of history, including by—(i)acknowledging and addressing the legacies of exclusion and oppression faced by caregivers and care workers, particularly women of color and immigrants;(ii)acknowledging and addressing the trauma of all those with unmet care needs, such as people of color, including Black, Brown, and Indigenous people, and Asian Americans and Pacific Islanders, immigrant, LGBTQIA+, older, low-income, rural, and deindustrialized communities, people with disabilities, the unemployed, under-employed, unhoused, people who are incarcerated or who were formerly incarcerated, veterans, survivors of abuse, and children and young people coping with economic and climate disruption; and(iii)approaching care policy as part of a broader agenda of dismantling systemic racism, sexism, economic inequality, and other forms of oppression, alongside efforts to achieve truth and reconciliation, reparations, decarceration, restorative justice, Indigenous sovereignty, a fair and humane immigration system, demilitarization, a Federal jobs guarantee, and economic, environmental, and climate justice for all;(B)raising pay, benefits, protections, and standards for existing care workers, such that—(i)care jobs are family sustaining, paying substantially more than $15 an hour and offering generous benefits;(ii)all care workers have—(I)the right, and have pathways, to unionize;(II)the ability to engage in collective action; and(III)full labor protections, including those specified in the Domestic Workers Bill of Rights Act;(iii)all care workers who wish to form worker-owned cooperatives have access to resources and technical support with which to do so;(iv)all care workers have access to ample training opportunities, apprenticeships, and career ladders leading to higher compensation, along with other resources and support, including funding to facilitate those opportunities;(v)all care workers have the mandated employer protections they need to conduct their work safely in general, and in the event of a pandemic, infectious disease outbreak, or other disaster, including having optimal personal protective equipment, optimal isolation protocols, testing and contact tracing, and paid days off due to exposure or illness;(vi)all care workers are safe from workplace violence, harassment, and threats to health; and(vii)all undocumented workers have pathways to citizenship and full and equal access to all public benefits, including health, nutrition, and income support;(C)creating millions of new care jobs over the next decade, including as part of existing and new public jobs programs, subject to the same principles in subparagraph (B), in the context of the COVID–19 pandemic recovery, the Green New Deal, and any similar efforts to meet the challenges and opportunities of the 21st century;(D)building and expanding zero-carbon, non-polluting, climate-safe infrastructure, both physical infrastructure and social infrastructure, to guarantee care to all people throughout the life cycle, moving the United States toward universal, public programs ensuring—(i)high-quality health care, including comprehensive and noncoercive mental health care coverage, substance use treatment, and reproductive care, free at the point of service;(ii)free, high-quality home and community-based services, without income or asset tests and without waiting lists, which would fix the institutional bias of the current system, and allow people with disabilities and older adults to receive needed support and live self-directed lives;(iii)free, high-quality childcare and early childhood education with a focus on the first 1,000 days of life, and robust, culturally responsive, and diverse care settings to achieve healthy child development;(iv)paid family and medical leave of at least 6 months, with full wage replacement; and(v)additional support for unpaid caregivers, people with disabilities, older adults, and children, with the goal of eradicating child poverty; and(E)building and expanding other zero-carbon, non-polluting, climate-safe infrastructure and jobs that are intimately connected to the care infrastructure described in subparagraph (D), to meet the fundamental material, developmental, emotional, and social needs of all people, including—(i)clean air and water;(ii)public, permanently affordable, and dignified housing and transit systems, integrated with adequate social services to support residents of all ages and abilities;(iii)safe, accessible infrastructure, including public accommodations, schools, workplaces, housing, transit, and streets allowing for full mobility for all people;(iv)public education, with a focus on social and emotional learning, unleashing creativity in the arts and sciences, and educating and nurturing the whole child, and including fully funded programs for high-need students;(v)healthy, nourishing, and sustainable food systems that provide affordable, accessible, and culturally appropriate foods;(vi)comprehensive public health and emergency preparedness infrastructure, including equitable, democratic response and recovery efforts during and after climate disasters;(vii)clear opportunities for, and the removal of barriers to, unionization and collective action in all economic sectors, including the service, technology, and gig work sectors;(viii)a Federal minimum wage of at least $15 an hour, indexed to the cost of living, and the elimination of subminimum wages for people with disabilities, tipped workers, and all other workers;(ix)expanded leisure time, with no loss in pay or benefits;(x)generous, paid sick days and vacation time;(xi)support for worker ownership, worker-owned cooperatives, and safety and democracy in the workplace, so that workers have meaningful influence over their conditions of work and the decisions that affect their lives;(xii)adequate public services and programs to support all people in navigating economic and social challenges, including navigating life on a rapidly warming planet, and to help all people unleash their full potential as human beings;(xiii)public libraries, community centers, and other spaces that foster creativity, connection, mental health, and human development;(xiv)support for practicing and aspiring artists, as well as institutions, venues, and platforms that empower and fairly compensate artists, bringing their work to wider audiences, and integrating the arts into community mental health, education, and resilience efforts;(xv)access to nature, public space, diverse forms of public recreation, and technology, including public broadband internet; and(xvi)mechanisms for democratic oversight of data, algorithmic, and technological systems, along with worker and community participation in the development and application of those systems, in service of expanding and improving care and social infrastructures;(3)any COVID–19 relief and economic recovery legislation must prioritize and invest in care infrastructure as a down payment on building an interconnected, holistic caregiving system that—(A)is the backbone of the economy and essential to all people; and (B)celebrates the interdependence of all people;(4)unpaid caregivers deserve support, care workers deserve quality, high-paying, union jobs, people with disabilities and older adults deserve independence and self-determination, and every person, at every stage of life, deserves to live, work, play, and care with dignity; and(5)our ultimate aim is to build an economy and society based on care for people, communities, and the planet we all share.